Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,689,385 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other. While the claims of the '385 patent are not identical to the instant claims, the claims of the '385 patent nevertheless anticipate instant claims 14-24. Anticipation is the epitome of obviousness.
Claim Interpretation
The phrase of “multiphase”, “for pumping a multi-phase mixture charged with solids”, “suction-side”, “discharge-side”, “pressure-side”, “settling” and “configured to close and increase a pressure of the multi-phase mixture within the multiphase pump” is understood as being directed to and further reciting the purpose or intended use of the claimed invention which does not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the claimed invention, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02 and § 2112 - § 2112.02.
In view above, Examiner interprets an “apparatus” that capable of moving materials (multiphase mixture) from one place to another would consider “pumping fluid materials”.  
The claim is required a multiphase pump.  The claim does not require a structurally feature that is creating a pressure difference, such as a screw pump; however, the claim directs to the purpose or intended use of the multiphase pump such as “for pumping fluid material (multiphase mixture)”.  Therefore, if an apparatus is 
Similar interpretations for “discharge-side outlet” as “outlet” and “pressure-side separation chamber” as “separation chamber”.
Examiner has reviewed applicant’s instant specification; however, there is no definition of such terminology as follows: “settle” (or ‘settling’) and “chamber”.  Thus, one ordinary skill in the art before the effective filing date of the invention would look these terms in the dictionary. 
The term “settle” is defined as “to establish in residence.”  See dictionary in https://www.merriam-webster.com/dictionary/settle.
The term “chamber” is defined as “room”.  See dictionary in https://www.merriam-webster.com/dictionary/chamber. 
The term “chamber” has been interpreted as an ‘arbitrary’ room (or cavity or groove or space or enclosure), since the claim does not require how big or small or what specific shape or has all 6 walls of the “arbitrary” room.  Therefore, an ‘arbitrary’ room that has a capability for fluid (or liquids or solids) to settle.
Examiner has interpreted the ‘settle’ chamber has the ‘solids or fluid or liquid’ capable of settling in ‘chamber’ for even in a short period of time (i.e. one second) would considered as the ‘settling’ chamber.
In addition, the term of multiphase (or gas, liquids and solids) which are directed to a material or article worked upon of disclosed screw pump, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit 
Therefore, the at least claim 14 has been interpreted as follows:
A screw pump comprising: an inlet on a first side of the pump; an outlet on a second side of the screw pump, wherein the second side of the pump includes a separation chamber in which a liquid phase is separated from a gaseous phase; screws effective to pump the multi-phase mixture from the first side of the pump into the separation chamber on the second side of the pump; a recirculation line through which the separated liquid phase is supplied to the first side of the pump; at least one settling chamber disposed within the separation chamber in which a solid phase is separated from the liquid phase and a reservoir separated from the settling chamber is formed for the liquid phase separated from solids; and a valve arranged in the recirculation line.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-15 and 17-26 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 94/27049 (hereinafter WO ‘049) in view of Sennet (US 2381695).
As regarding claim 14, WO ‘049 discloses the claimed invention for a screw pump (fig. 1) comprising: a suction-side inlet (5); a discharge-side outlet (6); with a pressure-side separation chamber (about 11) in which a liquid phase is separated from a gaseous phase; a recirculation line (14) through which the separated liquid phase is supplied to a suction side of the screw pump; at least one settling chamber (about 15) is disposed within the pressure-side separation chamber in which a solid phase is separated from the liquid phase and a reservoir separated from the settling chamber is formed for the liquid phase separated from solids (annotated fig. 1).

    PNG
    media_image1.png
    493
    737
    media_image1.png
    Greyscale

WO ‘049 does not disclose a valve arranged in the recirculation line, wherein after startup and stable operation is achieved, the valve is closed for purposes of initiating a pumping action and an increase in pressure of the multi-phase mixture within the multiphase pump.  Sennet teaches a valve (col 2 ln 39-60 and ref. 32) arranged in the recirculation line, wherein after startup and stable operation is achieved, the valve is closed for purposes of initiating a pumping action and an increase in pressure of the multi-phase mixture within the multiphase pump.  
Both WO ‘049 and Sennet are directed to a multiphase screw pump; thus, they are analogous art.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide a valve arranged in the recirculation line, wherein after startup and stable operation is achieved, the valve is closed for purposes of initiating a pumping action and an increase in pressure of the multi-phase mixture within the multiphase pump as taught by Sennet in order to enhance pump performance.  

As regarding claim 17, WO ‘049 as modified discloses all of limitations as set forth above.  WO ‘049 as modified discloses the claimed invention for the valve (Sennet - col 2 ln 39-60 and ref. 32) is configured for a regulated pumping of the liquid phase.
As regarding claim 18, WO ‘049 as modified discloses all of limitations as set forth above.  WO ‘049 as modified discloses the claimed invention for a separate gas discharge outlet (6) for the separated gaseous phase is formed in the pressure-side separation chamber.
As regarding claim 19, WO ‘049 as modified discloses all of limitations as set forth above.  WO ‘049 as modified discloses the claimed invention for the pressure-side separation chamber is arranged in a housing (fig. 1) separated from the multiphase pump.
As regarding claim 20, WO ‘049 as modified discloses all of limitations as set forth above.  WO ‘049 as modified discloses the claimed invention for a reduced-flow region (fig. 1; no number) is formed in the pressure-side separation chamber.
As regarding claim 21, WO ‘049 as modified discloses all of limitations as set forth above.  WO ‘049 as modified discloses the claimed invention for a riser and/or a U-shaped pipe section (about 15) is arranged upstream of the suction side inlet of the multiphase pump.

As regarding claim 23, WO ‘049 as modified discloses all of limitations as set forth above.  WO ‘049 as modified discloses the claimed invention for the separate, closeable (by a valve) discharge outlet is equipped with a cyclone separator, a rotary valve and/or a control valve (Sennet - 32).
As regarding claim 24, WO ‘049 as modified discloses all of limitations as set forth above.  WO ‘049 as modified discloses the claimed invention for the settling chamber (fig. 1) is connected to the discharge-side outlet (6).
As regarding claim 25, WO ‘049 as modified discloses all of limitations as set forth above.  WO ‘049 as modified discloses the claimed invention for wherein the multiphase pump is a screw spindle pump (annotated fig. 1).
As regarding claim 26, WO ‘049 as modified discloses all of limitations as set forth above.  WO ‘049 as modified discloses the claimed invention except for wherein a liquid outlet of the recirculation line is above the at least one settling chamber and below the screws.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide wherein a liquid outlet of the recirculation line is above the at least one settling chamber and below the screws in order to enhance pump performance, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 94/27049 (hereinafter WO ‘049) in view of Sennet et al (US 2381695) as applied to claim 14 above, and further in view of Morita (US 6045338).
As regarding claim 16, WO ‘049 as modified discloses all of limitations as set forth above.  WO ‘049 as modified discloses the claimed invention except for a filter is arranged upstream of the recirculation line.  Morita teaches a filter is arranged upstream of the recirculation line.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide a filter is arranged upstream of the recirculation line as taught by Morita in order to enhance the apparatus performance.
Response to Arguments
Applicant's arguments filed 2/8/21 have been fully considered but they are not persuasive.
Applicant’s remark argues that WO ‘049 fails to disclose or teach or suggest at least one settling chamber on the pressure-side separation chamber in which a solid phase is separated from the liquid phase.  
Examiner respectfully disagrees.
First in view of claim interpretation and annotated fig. 1 above, WO ‘049 clearly discloses or teaches or suggest at least one settling chamber on the pressure-side separation chamber.  In this case, the small ‘arbitrary’ portion of an appeared to be a groove of annotated fig. 1 teaches the at least one settling chamber.
Second, the term of multiphase (or gas, liquids and solids) which are directed to a material or article worked upon of disclosed screw pump, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit 
Third, The phrase of “multiphase” is understood as being directed to and further reciting the purpose or intended use of the claimed invention which does not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the claimed invention, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02 and § 2112 - § 2112.02.
Therefore, WO ‘049 clearly discloses or teaches or suggests at least one settling chamber on the pressure-side separation chamber in which a solid phase is separated from the liquid phase.
Applicant’s remark argues that WO ‘049 or Sennet (alone or in combination) fails to disclose or teach or suggest a valve arranged in the recirculation line, the valve is 
Examiner respectfully disagrees.
First, WO ‘049 clearly discloses or teaches the recirculation line of the screw pump (annotated fig. 1).  Sennet teaches screws pump having a valve.  Both WO ‘049 and Sennet are directed to screw pump.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide a valve in order to enhance screw pump performance (the excess liquid is circulated and maintaining a proper pressure between the pump to preventing cavitation; Sennet – col 1 ln 55-59). 
In addition, it is also well known in the screw pump art before the effective filing date to have a valve in the recirculated line as shown in Kothnur et al (US 20100278673; [0026]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.